Citation Nr: 1414593	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disaiblity, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1969 to September 1971.  The Veteran recieved a number of decorations, including the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the above Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013, and a transcript of the hearing is of record.


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran has been diagnosed with PTSD under the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria due to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2013).

In August 2013, a private psychologist, in an extensive examination report, diagnosed the Veteran with PTSD as a result of his in-service experiences.  While the Board acknowledges that VA examiners in February 2011 and September 2012 were unable to diagnose the Veteran with PTSD or link his diagnosed psychiatric condition to in-service stressors, the Board finds the August 2013 examination report to be at least as probative as the February 2011 and September 2012 examination reports.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the record contains medical evidence diagnosing PTSD and a link between the Veteran's current symptoms and his in-service stressors.  The Veteran received the Combat Action Ribbon, and the Veteran's claimed stressors are related to his involvement in combat operations in the Republic of Vietnam.  The occurrence of the Veteran's claimed stressors is therefore conceded.  

Therefore, the Board finds that all of the required elements for a service connection claim for PTSD have been met, and the claim of entitlement to service connection for PTSD is granted.  38 C.F.R. § 3.304(f) (2013).


ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


